Citation Nr: 1639390	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-32 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for residuals of a nephrectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to June 1989 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2014, the Board reopened the claim for service connection for a kidney disorder and remanded it along with the claim for service connection for residuals of a nephrectomy to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's kidney disorder did not manifest during service or within one year of separation and was not otherwise related to service.

2.  The Veteran's residuals of a nephrectomy are not related to service.  



CONCLUSIONS OF LAW

1.  A kidney disorder, to include an oncocytoma, was not incurred in service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The residuals of a nephrectomy were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by a January 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in August 2009.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  In August 2014, the Board remanded the claims to obtain the Veteran's records from the Social Security Administration (SSA).  In September 2014, SSA indicated that the records had been destroyed.  The AOJ notified the Veteran that his SSA records were unavailable and provided him an opportunity to submit any records in his possession.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in June 2010; however, the examiner indicated that she could not provide a medical opinion without resorting to speculation.  In August 2014, the Board remanded the claims to obtain a VA medical opinion, which was provided in September 2014.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that this VA medical opinion, along with the other evidence of record, is adequate to make a determination on the claim.  

Based on the foregoing, the Board finds the AOJ has substantially complied with the Board's remand directives, and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in June 2014.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran has asserted that he fractured his tailbone during active duty service, which impacted his internal organs.  He has indicated that he was told that he had scar tissue on his kidney as a result of the injury and later had his right kidney removed for what was believed to be cancer.  See Board Hearing Tr. at 3-4.  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnosis of a chronic kidney disorder.  It was noted that he bruised his tailbone in August 1980; however, there was no mention of any fracture or resulting scar tissue to the kidney.   He was also treated for a urinary tract infection and possible pyelonephritis (kidney infection) in September 1988.  However, at his February 1989 retirement examination, his genitourinary system was normal.  

After service, a March 2004 CT scan revealed a mass on the Veteran's right kidney while being evaluated for possible appendicitis and diverticulitis.  It was noted that the mass was highly suspicious of renal cell carcinoma.  In October 2005, he underwent a radical right kidney nephrectomy.  A surgical pathology report indicated that the mass was an oncocytoma.  Subsequent VA treatment records note that the Veteran had a history of a malignant neoplasm of the kidney and chronic kidney disease with episodes of variably diagnosed urinary tract infections, pyelonephritis, and cystitis.

During the June 2010 VA examination, the Veteran stated that he was told he had a "spot" on his kidney when he was discharged from military service.  He indicated he was treated for "scar tissue" of the right kidney in 2003 and that it was removed in 2004 or 2005.  He reported that he fell and hurt his back during service and that he believed the injury was the cause of the kidney scar tissue/tumor.  The diagnosis was right kidney nephrectomy, status post oncocytoma, with recurrent urinary tract infections.  The examiner indicated that she could not provide an opinion relating the Veteran's oncocytoma to his military service without resorting to speculation.  She noted that the Veteran's contention that a blow to the back caused scar tissue and a later oncocytoma was "difficult to support."  She stated that the etiology of an oncocytoma is unclear and that the medical literature indicated various genetic abnormalities in oncocytomas, but that there was no clear causal effect.  She also indicated that there was no reported link between pyelonephritis and the development on an oncocytoma in the medical literature.  With regard to the Veteran's case, she noted that the record did not show chronic urinary tract infections or pyelonephritis from the time of his discharge to his diagnosis many years later.  She opined that "it would be mere speculation to report that his oncocytoma was due a blow to the back, one episode of a urinary tract infection or pyelonephritis in 1988."

Although the examiner indicated that she could not provide an opinion without resorting to speculation, she reported that the medical literature did not support a link between pyelonephritis and the development of an oncocytoma.  To this extent, the Board finds the examiner's opinion probative evidence weighing against the Veteran's claim.  

In September 2014, a VA examiner reviewed the Veteran's claims file and pertinent medical history and considered his assertions.  She opined that it was less likely than not that the Veteran's oncocytoma was present during his active duty service or related to his possible pyelonephritis during active duty.  With regard to the Veteran's contention that the injury to his tailbone scarred his kidney, she stated that this was "most unlikely."  She noted that the kidney was located a significant distance from the tailbone and protected by viscera.  She also noted that it was possible that the Veteran had pyelonephritis during service, but observed that he did not have repeat symptoms and had normal laboratory results for many years after service.  In addition, she stated there was no established link in the medical literature between the development of an oncocytoma and pyelonephritis.  The examiner noted that the Veteran had no symptoms of this condition while on active duty and that it was more likely that it grew after he was discharged.  She also indicated that scar tissue does not cause a growth of an oncocytoma and that it was not known what triggered the growth of this condition, but observed that a genetic disposition was suspected. 

The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on her own training, knowledge, and expertise as medical professional in rendering her opinion.  Therefore, the Board finds the opinion to be highly probative.  There is no medical opinion otherwise relating the Veteran's 
oncocytoma to his military service.

The Board has also considered the lay evidence of record.  As noted above, the Veteran has contended that his right kidney disorder was caused by the injury to his tailbone that he had in service and that he was told he had scar tissue on his kidney when was he was discharged.  He has also provided lay statements from other individuals who attested to his current kidney problems.  One of those individuals further noted that a doctor had told the Veteran that the kidney disorder could be related to scar tissue from an injury in service.  The Veteran and other laypersons are certainly competent to describe what they have personally observed or experienced, including what a physician has told him regarding his injury.  However, they are not competent to provide an opinion relating the Veteran's current kidney disorder to an injury during his military service that occurred over 36 years ago.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of an oncocytoma, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the September 2014 VA examiner is of greater probative weight than these more general lay assertions.  As noted above, the examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

Likewise, the Board finds that the September 2014 VA examiner's opinion is more probative than a report of what a physician may have told the Veteran verbally regarding the etiology of his current disorder.  In this regard, the Board notes that there is no supporting rationale or explanation for the conclusion reached by a treating physician.  On other hand, as discussed above, the September 2014 VA examiner has provided a thorough rationale supporting the opinion.  

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current right kidney condition and his military service is that provided by the September 2014 VA examiner, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's kidney disorder, to include the residuals from a nephrectomy, is not causally or etiologically related to his military service, to include the injury to his tailbone and the treatment of possible pyelonephritis.  Accordingly, the claims for service connection must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for residuals of a nephrectomy is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


